Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered September 11, 1997, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), criminal possession of stolen property in the third degree, grand larceny in the third degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Appelman, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the hearing court properly determined that, on the totality of the circumstances, the police had reasonable suspicion to stop and detain the defendant pending a showup identification (see, People v Hicks, 68 NY2d 234; People v Brnja, 50 NY2d 366). Thus, suppression was properly denied.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Florio and Luciano, JJ., concur.